NOTICE OF ALLOWANCE
Examiner acknowledges receipt of the reply filed 2/16/2021, in response to the final office action mailed 11/17/2020.
Claims 1, 3, 10-12, 17, 18, 27, 28, 34, 35, 39, and 46 are pending.  Claims 42 has been canceled.  Claims 12, 17, 18 are cancelled herein.
Claims 1, 3, 10, 11, 27, 28, 34, 35, 39, and 46 are being allowed on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1, 3, 10-12, 17, 18, 27, 28, 34, 35, 39, and 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 2/16/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Christopher Frank on 2/24/2021.
The claims have been amended as follows: 

12. (Cancelled)
17. (Cancelled)
18. (Cancelled)

Claims 1, 3, 10, 11, 27, 28, 34, 35, 39, and 46 are being allowed as set forth in the amendment filed 2/16/2021. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method for refolding a denatured protein, comprising (i) combining the denatured protein with a solubilization buffer that comprises a denaturing agent and has a pH in the range of 7 to 10, wherein the denaturing agent is guanidine or guanidinium, to obtain a first protein composition comprising solubilized denatured protein, wherein the denatured protein comprises a tenth fibronectin type III (10Fn3) domain; (ii) diafiltering the first protein composition comprising solubilized denatured protein with 2-4 diavolumes of a refold buffer that comprises arginine and has a pH in the range of 9 to 11 to obtain a second protein composition comprising partially refolded protein; and (iii) incubating the second protein composition comprising partially refolded protein with a refold/oxidizing buffer that comprises arginine and glutathione and has a pH in the range of 9 to 11 to obtain a 
The closest prior art to the instant claims is Dasari et al. (Process Biochem. 43: 566-575 (2008)- previously cited) and Ferguson et al. (U.S. 2009/0181430 A1- previously cited). 
Dasari et al. teach a method of optimizing recovery of rhG-CSF that was expressed in E. coli.  Bacterial cells expressing recombinant protein were lysed by sonication and cell extracts comprising denatured proteins were obtained (materials and methods 2.3). Cell pellets containing denatured recombinant protein were solubilized by using different denaturants such as 100 g l−1 sodium dodecyl sulphate (SDS), 20 g/L sarkosyl, 6 M Gdn HCl and 8 M urea in 25 mM Tris–HCl pH 8.0 containing 100 mM cysteine and 1 mM EDTA. The protein concentration was adjusted to 3–4 g/L and pH was adjusted for complete dissolution by adding 1N NaOH (materials and methods 2.5). The solution was incubated at 25–28 °C for 45 min and spun down at 10,000 rpm for 30 min to get rid of insoluble cell debris. The supernatant, containing solubilized and denatured rhG-CSF protein, pH was adjusted to 8.2 with 0.5 M acetic acid and refolding was performed by diafiltration against 1 g/L tween-20 in water (pH 8.2).  Diafiltration was done by a tangential flow filtration system.  Id.  
The reference does not explicitly or implicitly teach the diavolumes that were used in the diafiltering step or that the denatured protein comprises a tenth fibronectin type III (10Fn3) domain.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Claims 1, 3, 10, 11, 27, 28, 34, 35, 39, and 46 are rejected.  Claims 12, 17, 18 are canceled herein.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTINA M HELLMAN/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654